PER CURIAM.
The petitioner is charged under section 827.03(3)(b), Florida Statutes, with child neglect causing great bodily harm, a second-degree felony. She has petitioned for a writ of habeas corpus following the trial court’s denial of her motion to reduce bail set at $65,000. Because the record provides little indication that the petitioner presents a flight risk, and also suggests that she is of modest financial means, the petition is granted and this case is remanded for.the trial court to take further evidence as to the petitioner’s access to personal and family financial resources. Upon receipt of such evidence, the trial court is directed to set reasonable bail in an amount not to exceed $20,000. The petitioner’s pretrial release may also be made subject to other reasonable non-financial conditions.
ALLEN, C.J., WEBSTER and VAN NORTWICK, JJ., concur.